Exhibit 10.1


GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
As Adopted June 4, 2010
And as Thereafter Amended


1.    PURPOSE. The purpose of this Plan is to provide incentives to attract,
retain and motivate eligible persons whose present and potential contributions
are important to the success of the Company, and any Parents and Subsidiaries
that exist now or in the future, by offering them an opportunity to participate
in the Company’s future performance through the grant of Awards. Capitalized
terms not defined elsewhere in the text are defined in Section 28.
2.    SHARES SUBJECT TO THE PLAN.
2.1    Number of Shares Available. Subject to Sections 2.6 and 21 and any other
applicable provisions hereof 12,720,4711 Shares are available for grant and
issuance under the Plan.
2.2    Lapsed, Returned Awards. Except as otherwise may be provided for herein,
Shares subject to Awards, and Shares issued under the Plan under any Award, will
again be available for grant and issuance in connection with subsequent Awards
under this Plan to the extent such Shares: (a) are subject to issuance upon
exercise of an Option or SAR granted under this Plan but which cease to be
subject to the Option or SAR for any reason other than exercise of the Option or
SAR; (b) are subject to Awards granted under this Plan that are forfeited or are
repurchased by the Company at the original issue price; (c) are subject to
Awards granted under this Plan that otherwise terminate without such Shares
being issued; or (d) are surrendered pursuant to an Exchange Program. To the
extent an Award under the Plan is paid out in cash rather than Shares, such cash
payment will not result in reducing the number of Shares available for issuance
under the Plan. The full number of Shares subject to a SAR granted under the
Plan that are to be settled by the issuance of Shares shall be counted against
the number of Shares available for award under the Plan, regardless of the
number of Shares actually issued upon settlement of such SAR. Shares used to pay
the exercise price of an Award, to satisfy the tax withholding obligations
related to an Award and Shares repurchased on the open market with the proceeds
of an Option exercise will not become available for future grant or sale under
the Plan. The Shares available for issuance under the Plan may be authorized and
issued Shares or treasury Shares. For the avoidance of doubt, Shares that
otherwise become available for grant and issuance because of the provisions of
this Section 2.2 shall not include Shares subject to Awards that initially
became available because of the substitution clause in Section 21.2 hereof.
2.3    Minimum Share Reserve. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.
2.4    Limitations. No more than 25,000,000 Shares shall be issued pursuant to
the exercise of ISOs.
2.5    Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then (a) the number of Shares reserved for
issuance and future grant under the Plan set forth in Section 2.1, (b) the
Exercise Prices of and number of Shares subject to outstanding Options and SARs,
(c) the number of Shares subject to other outstanding Awards, (d) the maximum
number of shares that may be issued as ISOs set forth in Section 2.4, (e) the
maximum number of Shares that may be issued to an individual or to a new
Employee in any one calendar year set forth in Section 3 and (f) the number of
Shares that are granted as Awards to Non-Employee Directors pursuant to Section
12, shall be proportionately adjusted, subject to any required action by the
Board or the stockholders of the Company and in compliance with applicable
securities laws; provided that fractions of a Share will not be issued.
3.    ELIGIBILITY AND MINIMUM VESTING. ISOs may be granted only to Employees.
All other Awards may be granted to Employees, Consultants, Directors and
Non-Employee Directors of the Company or any Parent or Subsidiary of the
Company; provided such Consultants, Directors and Non-Employee Directors render
bona fide services not in connection with the offer and sale of securities in a
capital-raising transaction. No Participant will be eligible to receive more
than two million (2,000,000) Shares in any calendar year under this Plan
pursuant to the grant of Awards except that new Employees of the Company or of a
Parent or Subsidiary of the Company (including new


1 Adjusted to reflect (i) the authorization of 1,255,571, 1,063,248, 1,079,831
and 1,131,821 additional Shares as of January 1, 2011, January 1, 2012, January
1, 2013 and January 1, 2014, respectively, pursuant to Section 2.4 of the Plan
prior to its amendment in May 2014; (ii) the authorization of 3,400,000 Shares
for issuance under the Plan approved by the Company's stockholders in May 2014;
and (iii) the authorization of 2,790,000 additional Shares for issuance under
the Plan approved by the Company’s stockholders in May 2017.

--------------------------------------------------------------------------------





Employees who are also officers and directors of the Company or any Parent or
Subsidiary of the Company) are eligible to receive up to a maximum of four
million (4,000,000) Shares in the calendar year in which they commence their
employment. All Awards granted under the Plan after the Company’s 2017 Annual
Meeting of Stockholders must be subject to a minimum one year vesting period;
provided, however, that such requirement shall not prevent the acceleration of
vesting pursuant to Sections 4 and 21 hereof or under policies or contracts that
provide for acceleration of vesting in connection with a Corporate Transaction
or termination of employment or services.
4.    ADMINISTRATION.
4.1    Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Non-Employee Directors. The Committee will have the authority to:
(a)    construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;
(b)    prescribe, amend and rescind rules and regulations relating to this Plan
or any Award;
(c)    select persons to receive Awards;
(d)    determine the form and terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Committee will determine;
(e)    determine the number of Shares or other consideration subject to Awards;
(f)    determine the Fair Market Value in good faith, if necessary;
(g)    determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;
(h)    grant waivers of Plan or Award conditions;
(i)    determine the vesting, exercisability and payment of Awards;
(j)    correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;
(k)    determine whether an Award has been earned;
(l)    determine the terms and conditions of any, and to institute any Exchange
Program;
(m)    reduce or waive any criteria with respect to Performance Factors;
(n)    adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships provided that such adjustments are consistent with
the regulations promulgated under Section 162(m) of the Code with respect to
persons whose compensation is subject to Section 162(m) of the Code; and
(o)    make all other determinations necessary or advisable for the
administration of this Plan.
4.2    Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.





--------------------------------------------------------------------------------




4.3    Section 162(m) of the Code and Section 16 of the Exchange Act. When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code the Committee shall include at
least two persons who are “outside directors” (as defined under Section 162(m)
of the Code) and at least two (or a majority if more than two then serve on the
Committee) such “outside directors” shall approve the grant of such Award and
timely determine (as applicable) the Performance Period and any Performance
Factors upon which vesting or settlement of any portion of such Award is to be
subject. When required by Section 162(m) of the Code, prior to settlement of any
such Award at least two (or a majority if more than two then serve on the
Committee) such “outside directors” then serving on the Committee shall
determine and certify in writing the extent to which such Performance Factors
have been timely achieved and the extent to which the Shares subject to such
Award have thereby been earned. Awards granted to Participants who are subject
to Section 16 of the Exchange Act must be approved by two or more “non-employee
directors” (as defined in the regulations promulgated under Section 16 of the
Exchange Act). With respect to Participants whose compensation is subject to
Section 162(m) of the Code, and provided that such adjustments are consistent
with the regulations promulgated under Section 162(m) of the Code, the Committee
may adjust the performance goals to account for changes in law and accounting
and to make such adjustments as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships, including without limitation (i) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (ii) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company’s management, or
(iii) a change in accounting standards required by generally accepted accounting
principles.
4.4    Documentation. The Award Agreement for a given Award, the Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.
5.    OPTIONS. The Committee may grant Options to Participants and will
determine whether such Options will be Incentive Stock Options within the
meaning of the Code (“ISOs”) or Nonqualified Stock Options (“NQSOs”), the number
of Shares subject to the Option, the Exercise Price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:
5.1    Option Grant. Each Option granted under this Plan will identify the
Option as an ISO or an NQSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each Option; and (y) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.
5.2    Date of Grant. The date of grant of an Option will be the date on which
the Committee makes the determination to grant such Option, or a specified
future date. The Award Agreement and a copy of this Plan will be delivered to
the Participant within a reasonable time after the granting of the Option.
5.3    Exercise Period. Options may be exercisable within the times or upon the
conditions as set forth in the Award Agreement governing such Option; provided,
however, that no Option will be exercisable after the expiration of ten (10)
years from the date the Option is granted; and provided further that no ISO
granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Stockholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted. The Committee also may provide
for Options to become exercisable at one time or from time to time, periodically
or otherwise, in such number of Shares or percentage of Shares as the Committee
determines.
5.4    Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (i) the Exercise Price of
an ISO will be not less than one hundred percent (100%) of the Fair Market Value
of the Shares on the date of grant and (ii) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 11.
Payment for the Shares purchased must be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by the
Company. The Exercise Price of a NQSO may not be less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.
5.5    Method of Exercise. Any Option granted hereunder will be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Committee and set forth in the Award Agreement. An Option
may not be exercised for a fraction of a Share. An Option will be deemed
exercised when the





--------------------------------------------------------------------------------




Company receives: (i) notice of exercise (in such form as the Committee may
specify from time to time) from the person entitled to exercise the Option, and
(ii) full payment for the Shares with respect to which the Option is exercised
(together with applicable withholding taxes). Full payment may consist of any
consideration and method of payment authorized by the Committee and permitted by
the Award Agreement and the Plan. Shares issued upon exercise of an Option will
be issued in the name of the Participant. Until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder will exist with respect to the Shares,
notwithstanding the exercise of the Option. The Company will issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 2.6 of the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
5.6    Termination. The exercise of an Option will be subject to the following
(except as may be otherwise provided in an Award Agreement):
(a)    If the Participant is Terminated for any reason except for the
Participant’s death or Disability, then the Participant may exercise such
Participant’s Options only to the extent that such Options would have been
exercisable by the Participant on the Termination Date no later than three (3)
months after the Termination Date (or such shorter time period or longer time
period not exceeding five (5) years as may be determined by the Committee, with
any exercise beyond three (3) months after the Termination Date deemed to be the
exercise of an NQSO), but in any event no later than the expiration date of the
Options.
(b)    If the Participant is Terminated because of the Participant’s death (or
the Participant dies within three (3) months after the Participant’s
Disability), then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the
Termination Date and must be exercised by the Participant’s legal
representative, or authorized assignee, no later than twelve (12) months after
the Termination Date (or such shorter time period not less than six (6) months
or longer time period not exceeding five (5) years as may be determined by the
Committee), but in any event no later than the expiration date of the Options.
(c)    If the Participant is Terminated because of the Participant’s Disability,
then the Participant’s Options may be exercised only to the extent that such
Options would have been exercisable by the Participant on the Termination Date
and must be exercised by the Participant (or the Participant’s legal
representative or authorized assignee) no later than twelve (12) months after
the Termination Date (with any exercise beyond (a) three (3) months after the
Termination Date when the Termination is for a Disability that is not a
“permanent and total disability” as defined in Section 22(e)(3) of the Code, or
(b) twelve (12) months after the Termination Date when the Termination is for a
Disability that is a “permanent and total disability” as defined in Section
22(e)(3) of the Code, deemed to be exercise of an NQSO), but in any event no
later than the expiration date of the Options.
5.7    Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.
5.8    Limitations on ISOs. With respect to Awards granted as ISOs, to the
extent that the aggregate Fair Market Value of the Shares with respect to which
such ISOs are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Parent or Subsidiary)
exceeds one hundred thousand dollars ($100,000), such Options will be treated as
NQSOs. For purposes of this Section 5.8, ISOs will be taken into account in the
order in which they were granted. The Fair Market Value of the Shares will be
determined as of the time the Option with respect to such Shares is granted. In
the event that the Code or the regulations promulgated thereunder are amended
after the Effective Date to provide for a different limit on the Fair Market
Value of Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.
5.9    Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 18 of this Plan, by written notice to affected Participants,
the Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants; provided, however, that the Exercise Price may not
be reduced below the Fair Market Value on the date the action is taken to reduce
the Exercise Price.





--------------------------------------------------------------------------------




5.10    No Disqualification. Notwithstanding any other provision in this Plan,
no term of this Plan relating to ISOs will be interpreted, amended or altered,
nor will any discretion or authority granted under this Plan be exercised, so as
to disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.
6.    RESTRICTED STOCK AWARDS.
6.1    Awards of Restricted Stock. A Restricted Stock Award is an offer by the
Company to sell to a Participant Shares that are subject to restrictions
(“Restricted Stock”). The Committee will determine to whom an offer will be
made, the number of Shares the Participant may purchase, the Purchase Price, the
restrictions under which the Shares will be subject and all other terms and
conditions of the Restricted Stock Award, subject to the Plan.
6.2    Restricted Stock Purchase Agreement. All purchases under a Restricted
Stock Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant. If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.
6.3    Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 11 of the Plan, the Award Agreement and in
accordance with any procedures established by the Company.
6.4    Terms of Restricted Stock Awards. Restricted Stock Awards will be subject
to such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant’s Award
Agreement. Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.
6.5    Termination of Participant. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).
7.    STOCK BONUS AWARDS.
7.1    Awards of Stock Bonuses. A Stock Bonus Award is an award to an eligible
person of Shares for services to be rendered or for past services already
rendered to the Company or any Parent or Subsidiary. All Stock Bonus Awards
shall be made pursuant to an Award Agreement. No payment from the Participant
will be required for Shares awarded pursuant to a Stock Bonus Award.
7.2    Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.
7.3    Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.
7.4    Termination of Participation. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).
8.    STOCK APPRECIATION RIGHTS.
8.1    Awards of SARs. A Stock Appreciation Right (“SAR”) is an award to a
Participant that may be settled in cash, or Shares (which may consist of
Restricted Stock), having a value equal to (a) the difference between





--------------------------------------------------------------------------------




the Fair Market Value on the date of exercise over the Exercise Price multiplied
by (b) the number of Shares with respect to which the SAR is being settled
(subject to any maximum number of Shares that may be issuable as specified in an
Award Agreement). All SARs shall be made pursuant to an Award Agreement.
8.2    Terms of SARs. The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR; (b)
the Exercise Price and the time or times during which the SAR may be settled;
(c) the consideration to be distributed on settlement of the SAR; and (d) the
effect of the Participant’s Termination on each SAR. The Exercise Price of the
SAR will be determined by the Committee when the SAR is granted, and may not be
less than Fair Market Value. A SAR may be awarded upon satisfaction of
Performance Factors, if any, during any Performance Period as are set out in
advance in the Participant’s individual Award Agreement. If the SAR is being
earned upon the satisfaction of Performance Factors, then the Committee will:
(x) determine the nature, length and starting date of any Performance Period for
each SAR; and (y) select from among the Performance Factors to be used to
measure the performance, if any. Performance Periods may overlap and
Participants may participate simultaneously with respect to SARs that are
subject to different Performance Factors and other criteria.
8.3    Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR. The SAR Agreement shall set forth the
expiration date; provided that no SAR will be exercisable after the expiration
of ten (10) years from the date the SAR is granted. The Committee may also
provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Except as may be set forth in the Participant’s Award
Agreement, vesting ceases on such Participant’s Termination Date (unless
determined otherwise by the Committee). Notwithstanding the foregoing, the rules
of Section 5.6 also will apply to SARs.
8.4    Form of Settlement. Upon exercise of a SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying (i) the difference between the Fair Market Value of a Share on the
date of exercise over the Exercise Price; times (ii) the number of Shares with
respect to which the SAR is exercised. At the discretion of the Committee, the
payment from the Company for the SAR exercise may be in cash, in Shares of
equivalent value, or in some combination thereof. The portion of a SAR being
settled may be paid currently or on a deferred basis with such interest or
dividend equivalent, if any, as the Committee determines, provided that the
terms of the SAR and any deferral satisfy the requirements of Section 409A of
the Code.
8.5    Termination of Participation. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).
9.    RESTRICTED STOCK UNITS.
9.1    Awards of Restricted Stock Units. A Restricted Stock Unit (“RSU”) is an
award to a Participant covering a number of Shares that may be settled in cash,
or by issuance of those Shares (which may consist of Restricted Stock). All RSUs
shall be made pursuant to an Award Agreement.
9.2    Terms of RSUs. The Committee will determine the terms of an RSU
including, without limitation: (a) the number of Shares subject to the RSU; (b)
the time or times during which the RSU may be settled; and (c) the consideration
to be distributed on settlement, and the effect of the Participant’s Termination
on each RSU. An RSU may be awarded upon satisfaction of such performance goals
based on Performance Factors during any Performance Period as are set out in
advance in the Participant’s Award Agreement. If the RSU is being earned upon
satisfaction of Performance Factors, then the Committee will: (x) determine the
nature, length and starting date of any Performance Period for the RSU;
(y) select from among the Performance Factors to be used to measure the
performance, if any; and (z) determine the number of Shares deemed subject to
the RSU. Performance Periods may overlap and participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.
9.3    Form and Timing of Settlement. Payment of earned RSUs shall be made as
soon as practicable after the date(s) determined by the Committee and set forth
in the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.
9.4    Termination of Participant. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).





--------------------------------------------------------------------------------




10.    PERFORMANCE SHARES.
10.1    Awards of Performance Shares. A Performance Share Award is an award to a
Participant denominated in Shares that may be settled in cash, or by issuance of
those Shares (which may consist of Restricted Stock). Grants of Performance
Shares shall be made pursuant to an Award Agreement.
10.2    Terms of Performance Shares. The Committee will determine, and each
Award Agreement shall set forth, the terms of each award of Performance Shares
including, without limitation: (a) the number of Shares deemed subject to such
Award; (b) the Performance Factors and Performance Period that shall determine
the time and extent to which each award of Performance Shares shall be settled;
(c) the consideration to be distributed on settlement, and the effect of the
Participant’s Termination on each award of Performance Shares. In establishing
Performance Factors and the Performance Period the Committee will: (x) determine
the nature, length and starting date of any Performance Period; (y) select from
among the Performance Factors to be used; and (z) determine the number of Shares
deemed subject to the award of Performance Shares. Prior to settlement the
Committee shall determine the extent to which Performance Shares have been
earned. Performance Periods may overlap and Participants may participate
simultaneously with respect to Performance Shares that are subject to different
Performance Periods and different performance goals and other criteria.
10.3    Value, Earning and Timing of Performance Shares. Each Performance Share
will have an initial value equal to the Fair Market Value of a Share on the date
of grant. After the applicable Performance Period has ended, the holder of
Performance Shares will be entitled to receive a payout of the number of
Performance Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Factors or other vesting provisions have been achieved. The Committee, in its
sole discretion, may pay earned Performance Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Shares at the close of the applicable Performance Period) or
in a combination thereof.
10.4    Termination of Participant. Except as may be set forth in the
Participant’s Award Agreement, vesting ceases on such Participant’s Termination
Date (unless determined otherwise by the Committee).
11.    PAYMENT FOR SHARE PURCHASES.
Payment from a Participant for Shares purchased pursuant to this Plan may be
made in cash or by check or, where expressly approved for the Participant by the
Committee and where permitted by law (and to the extent not otherwise set forth
in the applicable Award Agreement):
(a)    by cancellation of indebtedness of the Company to the Participant;
(b)    by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;
(c)    by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary of the
Company;
(d)    by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;
(e)    by any combination of the foregoing; or
(f)    by any other method of payment as is permitted by applicable law.
12.    GRANTS TO NON-EMPLOYEE DIRECTORS.
12.1    Types of Awards. Non-Employee Directors are eligible to receive any type
of Award offered under this Plan except ISOs. Awards pursuant to this Section 12
may be automatically made pursuant to policy adopted by the Board, or made from
time to time as determined in the discretion of the Board. The aggregate dollar
value subject to Awards granted to a Non-Employee Director pursuant to this
Section 12 in any calendar year shall not exceed $300,000; provided however,
that this maximum value can later be increased by the Board effective for the
calendar year next commencing thereafter without further stockholder approval.
12.2    Eligibility. Awards pursuant to this Section 12 shall be granted only to
Non-Employee Directors. A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this Section
12.
12.3    Vesting, Exercisability and Settlement. Except as set forth in Section
21, Awards shall vest, become exercisable and be settled as determined by the
Board. With respect to Options and SARs, the exercise price





--------------------------------------------------------------------------------




granted to Non-Employee Directors shall not be less than the Fair Market Value
of the Shares at the time that such Option or SAR is granted.
13.    WITHHOLDING TAXES.
13.1    Withholding Generally. Whenever Shares are to be issued in satisfaction
of Awards granted under this Plan, the Company may require the Participant to
remit to the Company an amount sufficient to satisfy applicable federal, state,
local and international withholding tax requirements prior to the delivery of
Shares pursuant to exercise or settlement of any Award. Whenever payments in
satisfaction of Awards granted under this Plan are to be made in cash, such
payment will be net of an amount sufficient to satisfy applicable federal,
state, local and international withholding tax requirements.
13.2    Stock Withholding. The Committee, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may require or permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, or (iii) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
amount required to be withheld. The Fair Market Value of the Shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
14.    TRANSFERABILITY. Unless determined otherwise by the Committee, an Award
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent or distribution. If the
Committee makes an Award transferable, including, without limitation, by
instrument to an inter vivos or testamentary trust in which the Awards are to be
passed to beneficiaries upon the death of the trustor (settlor) or by gift to a
Permitted Transferee, such Award will contain such additional terms and
conditions as the Administrator deems appropriate.
15.    PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.
15.1    Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s Purchase Price or Exercise Price, as the
case may be, pursuant to Section 15.2.
15.2    Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s Termination at any time within ninety (90) days
after the later of the Participant’s Termination Date and the date the
Participant purchases Shares under this Plan, for cash and/or cancellation of
purchase money indebtedness, at the Participant’s Purchase Price or Exercise
Price, as the case may be.
16.    CERTIFICATES AND BOOK ENTRIES. All certificates or book entries for
Shares or other securities delivered under this Plan will be subject to such
stop transfer orders, legends and other restrictions as the Committee may deem
necessary or advisable, including restrictions under any applicable federal,
state or foreign securities law, or any rules, regulations and other
requirements of the SEC or any stock exchange or automated quotation system upon
which the Shares may be listed or quoted.
17.    ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit with the Company or
an agent designated by the Company (or place under the control of the Company or
its designated agent) all certificates or book entries representing Shares,
together with stock powers or other instruments of transfer approved by the
Committee, appropriately endorsed in blank, for the purpose of holding in escrow
(or controlling) such certificates or book entries until such restrictions have
lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates or note in the
Company’s direct registration system for stock issuance and transfer such
restrictions and accompanying legends with respect to the book entries. Any
Participant who is permitted to execute a promissory note as partial or full
consideration for the purchase of Shares under this Plan will be required to
pledge and deposit with the Company all or part of the Shares so purchased as
collateral to secure the payment of the Participant’s obligation to the Company
under the promissory note; provided, however, that the Committee may require or
accept





--------------------------------------------------------------------------------




other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve. The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.
18.    STOCKHOLDER APPROVAL OF EXCHANGE PROGRAM. Only with prior stockholder
approval may the Committee implement an Exchange Program. For the avoidance of
doubt, the Committee may not authorize the Company without prior stockholder
approval to reprice Options or SARs or pay cash or issue new Awards in exchange
for the surrender and cancellation of outstanding Awards.
19.    SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates or establish book entries for Shares under this Plan
prior to: (a) obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and/or (b) completion of any
registration or other qualification of such Shares under any state or federal
law or ruling of any governmental body that the Company determines to be
necessary or advisable. The Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the registration, qualification
or listing requirements of any state securities laws, stock exchange or
automated quotation system, and the Company will have no liability for any
inability or failure to do so.
20.    NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent or Subsidiary of the Company or limit in any way the right
of the Company or any Parent or Subsidiary of the Company to terminate
Participant’s employment or other relationship at any time.
21.    CORPORATE TRANSACTIONS.
21.1    Assumption or Replacement of Awards by Successor. In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement shall be binding
on all Participants. In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
or acquiring corporation (if any) refuses to assume, convert, replace or
substitute Awards, as provided above, pursuant to a Corporate Transaction, then
notwithstanding any other provision in this Plan to the contrary, such Awards
will expire on such transaction at such time and on such conditions as the Board
will determine; the Board (or, the Committee, if so designated by the Board)
may, in its sole discretion, accelerate the vesting of such Awards in connection
with a Corporate Transaction. In addition, in the event such successor or
acquiring corporation (if any) refuses to assume, convert, replace or substitute
Awards, as provided above, pursuant to a Corporate Transaction, the Committee
will notify the Participant in writing or electronically that such Award will be
exercisable for a period of time determined by the Committee in its sole
discretion, and such Award will terminate upon the expiration of such period.
Awards need not be treated similarly in a Corporate Transaction.
21.2    Assumption of Awards by the Company. The Company, from time to time,
also may substitute or assume outstanding awards granted by another company,
whether in connection with an acquisition of such other company or otherwise, by
either; (a) granting an Award under this Plan in substitution of such other
company’s award; or (b) assuming such award as if it had been granted under this
Plan if the terms of such assumed award could be applied to an Award granted
under this Plan. Such substitution or assumption will be permissible if the
holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the Purchase Price or the Exercise Price, as the case may be, and
the number and nature of Shares issuable upon exercise or settlement of any such
Award will be adjusted appropriately pursuant to Section 424(a) of the Code). In
the event the Company elects to grant a new Option in substitution rather than
assuming an existing option, such new Option may be granted with a similarly
adjusted Exercise Price. Substitute Awards shall not reduce the number of Shares
authorized for grant under the Plan or authorized for grant to a Participant in
any calendar year.





--------------------------------------------------------------------------------




21.3    Non-Employee Directors’ Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors shall accelerate and such Awards shall
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.
22.    ADOPTION AND STOCKHOLDER APPROVAL. The Plan was adopted by the Board in
June 2010 and was thereafter approved by the Company’s stockholders in July
2010.
23.    TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the date this Plan is adopted by the Board. This Plan and all
Awards granted hereunder shall be governed by and construed in accordance with
the laws of the State of Delaware.
24.    AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.
25.    NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the
Board, the submission of this Plan to the stockholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such additional compensation
arrangements as it may deem desirable, including, without limitation, the
granting of stock awards and bonuses otherwise than under this Plan, and such
arrangements may be either generally applicable or applicable only in specific
cases.
26.    INSIDER TRADING POLICY. Each Participant who receives an Award shall
comply with any policy adopted by the Company from time to time covering
transactions in the Company’s securities by Employees, officers and/or directors
of the Company.
27.    ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY.   All Awards
granted after the adoption of the Company's Compensation Recovery Policy (the
"Policy") and subject to applicable law, shall be subject to clawback or
recoupment pursuant to the Policy or any other compensation clawback or
recoupment policy that may be adopted by the Board (or its Compensation
Committee) from time to time thereafter or required by law during the term of
Participant’s employment or other service with the Company that is applicable to
executive officers, employees, directors or other service providers of the
Company, and in addition to any other remedies available under such policy and
applicable law, may require the cancellation of outstanding Awards and the
recoupment of any gains realized with respect to Awards.
28.    DEFINITIONS. As used in this Plan, and except as elsewhere defined
herein, the following terms will have the following meanings:
“Award” means any award under the Plan, including any Option, Restricted Stock,
Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or award of
Performance Shares.
“Award Agreement” means, with respect to each Award, the written or electronic
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, which shall be in substantially a form (which need not
be the same for each Participant) that the Committee has from time to time
approved, and will comply with and be subject to the terms and conditions of
this Plan.
“Board” means the Board of Directors of the Company.
“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.
“Committee” means the Compensation Committee of the Board or those persons to
whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.
“Company” means Green Dot Corporation, or any successor corporation.
“Common Stock” means the Class A common stock of the Company.
“Consultant” means any person, including an advisor or independent contractor,
engaged by the Company or a Parent or Subsidiary to render services to such
entity.
“Corporate Transaction” means the occurrence of any of the following events: (i)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the





--------------------------------------------------------------------------------




total voting power represented by the Company’s then-outstanding voting
securities; (ii) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets; (iii) the consummation of a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation
or (iv) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company).
“Director” means a member of the Board.
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.
“Effective Date” means the date of the underwritten initial public offering of
the Company’s Common Stock pursuant to a registration statement that is declared
effective by the SEC.
“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Exchange Program” means a program pursuant to which outstanding Awards are
surrendered, cancelled or exchanged for cash, the same type of Award or a
different Award (or combination thereof).
“Exercise Price” means, with respect to an Option, the price at which a holder
may purchase the Shares issuable upon exercise of an Option and with respect to
a SAR, the price at which the SAR is granted to the holder thereof.
“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:
(a)    if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal;
(b)    if such Common Stock is publicly traded but is neither listed nor
admitted to trading on a national securities exchange, the average of the
closing bid and asked prices on the date of determination as reported in The
Wall Street Journal;
(c)    in the case of an Option or SAR grant made on the Effective Date, the
price per share at which shares of the Company’s Common Stock are initially
offered for sale to the public by the Company’s underwriters in the initial
public offering of the Company’s Common Stock pursuant to a registration
statement filed with the SEC under the Securities Act; or
(d)    if none of the foregoing is applicable, by the Board or the Committee in
good faith.
“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.
“Non-Employee Director” means a Director who is not an Employee of the Company
or any Parent or Subsidiary.
“Option” means an award of an option to purchase Shares pursuant to Section 5.
“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.
“Participant” means a person who holds an Award under this Plan.
“Performance Factors” means the factors selected by the Committee, which may
include, but are not limited to the, the following measures (whether or not in
comparison to other peer companies and whether or not computed in accordance
with generally accepted accounting principles) to determine whether the
performance goals established by the Committee and applicable to Awards have
been satisfied:





--------------------------------------------------------------------------------




•
Net revenue and/or net revenue growth;

•
Earnings per share and/or earnings per share growth;

•
Earnings before income taxes and amortization and/or earnings before income
taxes and amortization growth;

•
Operating income and/or operating income growth;

•
Net income and/or net income growth;

•
Total stockholder return and/or total stockholder return growth;

•
Return on equity;

•
Operating cash flow return on income;

•
Adjusted operating cash flow return on income;

•
Economic value added;

•
Control of expenses;

•
Cost of goods sold;

•
Profit margin;

•
Stock price;

•
Debt or debt-to-equity;

•
Liquidity;

•
Intellectual property (e.g., patents)/product development;

•
Mergers and acquisitions or divestitures;

•
Individual business objectives;

•
Company specific operational metrics; and

•
Any other factor (such as individual business objectives or unit-specific
operational metrics) the Committee so designates.

“Performance Period” means the period of service determined by the Committee,
not to exceed five (5) years, during which years of service or performance is to
be measured for the Award.
“Performance Share” means an Award granted pursuant to Section 10 or Section 12
of the Plan.
“Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.
“Plan” means this Green Dot Corporation 2010 Equity Incentive Plan.
“Purchase Price” means the price to be paid for Shares acquired under the Plan,
other than Shares acquired upon exercise of an Option or SAR.
“Restricted Stock Award” means an award of Shares pursuant to Section 6 or
Section 12 of the Plan, or issued pursuant to the early exercise of an Option.
“Restricted Stock Unit” means an Award granted pursuant to Section 9 or Section
12 of the Plan.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Shares” means shares of the Company’s Common Stock and any successor security.
“Stock Appreciation Right” means an Award granted pursuant to Section 8 or
Section 12 of the Plan.
“Stock Bonus” means an Award granted pursuant to Section 7 or Section 12 of the
Plan.





--------------------------------------------------------------------------------




“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.
“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor or advisor
to the Company or a Parent or Subsidiary of the Company. An employee will not be
deemed to have ceased to provide services in the case of (i) sick leave, (ii)
military leave, or (iii) any other leave of absence approved by the Committee;
provided, that such leave is for a period of not more than 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract or
statute or unless provided otherwise pursuant to formal policy adopted from time
to time by the Company and issued and promulgated to employees in writing. In
the case of any employee on an approved leave of absence, the Committee may make
such provisions respecting suspension of vesting of the Award while on leave
from the employ of the Company or a Parent or Subsidiary of the Company as it
may deem appropriate, except that in no event may an Award be exercised after
the expiration of the term set forth in the applicable Award Agreement. The
Committee will have sole discretion to determine whether a Participant has
ceased to provide services and the effective date on which the Participant
ceased to provide services (the “Termination Date”).
“Unvested Shares” means Shares that have not yet vested or are subject to a
right of repurchase in favor of the Company (or any successor thereto).





--------------------------------------------------------------------------------





GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT
Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Stock Option Grant (the “Notice”).
 
 
 
Name:
 
 
 
 
 
Address:
 
 

You (the “Participant”) have been granted an option to purchase shares of Common
Stock of the Company under the Plan subject to the terms and conditions of the
Plan, this Notice and the Stock Option Award Agreement (the “Option Agreement”).
 
 
 
Grant Number:
 
 
 
 
 
Date of Grant:
 
 
 
 
 
Vesting Commencement Date:
 
 
 
 
 
Exercise Price per Share:
 
 
 
 
 
Total Number of Shares:
 
 
 
 
 
Type of Option:
 
___ Non-Qualified Stock Option (___ shares)
 
 
 
 
 
___ Incentive Stock Option (___ shares)
 
 
 
Expiration Date:
 
 

Post-Termination Exercise Period:
 
Voluntary or involuntary Termination (other than for Disability or Death) = 3
Months
 
 
Disability = 12 Months
 
 
Death = 12 Months
 
 
 
Vesting Schedule:
 
Subject to the limitations set forth in this Notice, the Plan and the Option
Agreement, the Option will vest and may be exercised, in whole or in part, in
accordance with the following schedule: [INSERT VESTING SCHEDULE]

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the Option Agreement or the Plan
changes the at-will nature of that relationship. You acknowledge that the
vesting of the Options pursuant to this Notice is earned only by continuing
service as an Employee, Director or Consultant of the Company. Participant also
understands that this Notice is subject to the terms and conditions of both the
Option Agreement and the Plan, both of which are incorporated herein by
reference. Participant has read both the Option Agreement and the Plan.





--------------------------------------------------------------------------------




PARTICIPANT:
 
GREEN DOT CORPORATION
 
 
 
 
 
 
 
Signature:
 
 
 
By:
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
Its:
 
 
 
 
 
 
 
 
 
Date:
 
 
 
Date:
 
 








--------------------------------------------------------------------------------





GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
Unless otherwise defined in this Stock Option Award Agreement (the “Agreement”),
any capitalized terms used herein shall have the meaning ascribed to them in the
Green Dot Corporation (the “Company”) 2010 Equity Incentive Plan (the “Plan”).
Participant has been granted an option to purchase Shares (the “Option”),
subject to the terms and conditions of the Plan, the Notice of Stock Option
Grant (the “Notice”) and this Agreement.
1. Vesting Rights. Subject to the applicable provisions of the Plan and this
Agreement, this Option may be exercised, in whole or in part, in accordance with
the schedule set forth in the Notice.
2. Termination Period.
(a) General Rule. Except as provided below, and subject to the Plan, this Option
may be exercised for 3 months after termination of Participant’s employment with
the Company. In no event shall this Option be exercised later than the
Expiration Date set forth in the Notice.
(b) Death; Disability. Unless provided otherwise in the Notice, upon the
termination of Participant’s service to the Company by reason of his or her
Disability or death, or if a Participant dies within three months of the
Termination Date, this Option may be exercised for twelve months, provided that
in no event shall this Option be exercised later than the Expiration Date set
forth in the Notice.
3. Grant of Option. The Participant named in the Notice has been granted an
Option for the number of Shares set forth in the Notice at the exercise price
per Share set forth in the Notice (the “Exercise Price”). In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail. If designated in the Notice as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an ISO, to the extent that
it exceeds the $100,000 rule of Code Section 422(d) it shall be treated as a
Nonqualified Stock Option (“NSO”).
4. Exercise of Option.
(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice and the applicable provisions
of the Plan and this Agreement. In the event of Participant’s death, Disability,
or Termination, the exercisability of the Option is governed by the applicable
provisions of the Plan, the Notice and this Agreement.
(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”), which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan. The Exercise
Notice shall be delivered in person, by mail, via electronic mail or facsimile
or by other authorized method to the Secretary of the Company or other person
designated by the Company. The Exercise Notice shall be accompanied by payment
of the aggregate Exercise Price as to all Exercised Shares. This Option shall be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Exercise Price.
(c) No Shares shall be issued pursuant to the exercise of this Option unless
such issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Participant on the date the Option
is exercised with respect to such Exercised Shares.
5. Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of the Participant:
(a) cash;
(b) check;
(c) a “broker-assisted” or “same-day sale” (as described in Section 11(d) of the
Plan); or
(d) other method authorized by the Company.







--------------------------------------------------------------------------------




6. Non-Transferability of Option. This Option may not be transferred in any
manner other than by will or by the laws of descent or distribution or court
order and may be exercised during the lifetime of Participant only by the
Participant unless otherwise permitted by the Committee on a case-by-case basis.
The terms of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant.
7. Term of Option. This Option shall in any event expire on the expiration date
set forth in the Notice of Stock Option Grant, which date is 10 years after the
Date of Grant (five years after the Date of Grant if this option is designated
as an ISO in the Notice of Stock Option Grant and Section 5.3 of the Plan
applies).
8. U.S. Tax Consequences. For Participants subject to U.S. income tax, some of
the federal tax consequences relating to this Option, as of the date of this
Option, are set forth below. All other Participants should consult a tax advisor
for tax consequences relating to this Option in their respective jurisdiction.
THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE. THE PARTICIPANT SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.
(a) Exercising the Option.
(i) Nonqualified Stock Option. The Participant may incur federal ordinary income
tax liability upon exercise of a NSO. The Participant will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If the Participant is an Employee
or a former Employee, the Company will be required to withhold from his or her
compensation an amount equal to the minimum amount the Company is required to
withhold for income and employment taxes or collect from Participant and pay to
the applicable taxing authorities an amount in cash equal to a percentage of
this compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.
(ii) Incentive Stock Option. If this Option qualifies as an ISO, the Participant
will have no regular federal income tax liability upon its exercise, although
the excess, if any, of the aggregate Fair Market Value of the Exercised Shares
on the date of exercise over their aggregate Exercise Price will be treated as
an adjustment to alternative minimum taxable income for federal tax purposes and
may subject the Participant to alternative minimum tax in the year of exercise.
(b) Disposition of Shares.
(i) NSO. If the Participant holds NSO Shares for at least one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.
(ii) ISO. If the Participant holds ISO Shares for at least one year after
exercise and two years after the grant date, any gain realized on disposition of
the Shares will be treated as long-term capital gain for federal income tax
purposes. If the Participant disposes of ISO Shares within one year after
exercise or two years after the grant date, any gain realized on such
disposition will be treated as compensation income (taxable at ordinary income
rates) to the extent of the excess, if any, of the lesser of (A) the difference
between the Fair Market Value of the Shares acquired on the date of exercise and
the aggregate Exercise Price, or (B) the difference between the sale price of
such Shares and the aggregate Exercise Price.
(c) Notice of Disqualifying Disposition of ISO Shares. If the Participant sells
or otherwise disposes of any of the Shares acquired pursuant to an ISO on or
before the later of (i) two years after the grant date, or (ii) one year after
the exercise date, the Participant shall immediately notify the Company in
writing of such disposition. The Participant agrees that he or she may be
subject to income tax withholding by the Company on the compensation income
recognized from such early disposition of ISO Shares by payment in cash or out
of the current earnings paid to the Participant.
9. Acknowledgement. The Company and Participant agree that the Option is granted
under and governed by the Notice, this Agreement and by the provisions of the
Plan (incorporated herein by reference). Participant: (i) acknowledges receipt
of a copy of the Plan and the Plan prospectus, (ii) represents that Participant
has carefully read and is familiar with their provisions, and (iii) hereby
accepts the Option subject to all of the terms and conditions set forth herein
and those set forth in the Plan and the Notice.
10. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.





--------------------------------------------------------------------------------




11. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
12. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of California, without giving effect to
principles of conflicts of law.
13. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without cause.
By your signature and the signature of the Company’s representative on the
Notice, you and the Company agree that this Option is granted under and governed
by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Notice, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and the Agreement. Participant
further agrees to notify the Company upon any change in the residence address
indicated on the Notice.







--------------------------------------------------------------------------------





GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD
GRANT NUMBER: _____
Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Award (the “Notice”).
 
 
 
Name:
 
 
 
 
 
Address:
 
 

You (“Participant”) have been granted an award of Restricted Shares of Common
Stock of the Company under the Plan subject to the terms and conditions of the
Plan, this Notice and the attached Restricted Stock Agreement (the “Restricted
Stock Purchase Agreement”).
 
 
 
 
 
Total Number of Restricted Shares Awarded:
 
 
 
 
 
 
 
Fair Market Value per Restricted Share:
 
$
 
 
 
 
 
 
 
Total Fair Market Value of Award:
 
$
 
 
 
 
 
 
 
Purchase Price per Restricted Share:
 
$
 
 
 
 
 
 
 
Total Purchase Price for all Restricted Shares:
 
$
 
 
 
 
 
 
 
Date of Grant:
 
 
 
 
 
 
 
Vesting Commencement Date:
 
 
Vesting Schedule:
 
Subject to the limitations set forth in this Notice, the Plan and the Restricted
Stock Purchase Agreement, the Restricted Shares will vest and the right of
repurchase shall lapse, in whole or in part, in accordance with the following
schedule: [INSERT VESTING SCHEDULE]

You understand that your employment or consulting relationship with the Company
is for an unspecified duration, can be terminated at any time (i.e., is
“at-will”), and that nothing in this Notice, the Restricted Stock Agreement or
the Plan changes the at-will nature of that relationship. Participant
acknowledges that the vesting of the Restricted Shares pursuant to this Notice
is earned only by continuing service as an Employee, Director or Consultant of
the Company. You also understand that this Notice is subject to the terms and
conditions of both the Restricted Stock Agreement and the Plan, both of which
are incorporated herein by reference. You have read both the Restricted Stock
Agreement and the Plan. If the Restricted Stock Purchase Agreement is not
executed by you within thirty (30) days of the Date of Grant above, then this
grant shall be void.
GREEN DOT CORPORATION
 
RECIPIENT:
 
 
 
 
 
 
 
By:
 
 
 
Signature
 
 
 
 
 
 
 
 
 
Its:
 
 
 
Please Print Name
 
 








--------------------------------------------------------------------------------





GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of
_______________, 20___ by and between Green Dot Corporation., a Delaware
corporation (the “Company”), and (“Participant”) pursuant to the Company’s 2007
Equity Incentive Plan (the “Plan”). Unless otherwise defined herein, the terms
defined in the Plan shall have the same meanings in this Agreement.
1. Sale of Stock. Subject to the terms and conditions of this Agreement, on the
Purchase Date (as defined below) the Company will issue and sell to Participant,
and Participant agrees to purchase from the Company the number of Shares shown
on the Notice of Restricted Stock Award at a purchase price of $___ per Share.
The per Share purchase price of the Shares shall be not less than the par value
of the Shares as of the date of the offer of such Shares to the Participant. The
term “Shares” refers to the purchased Shares and all securities received in
replacement of or in connection with the Shares pursuant to stock dividends or
splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other properties to which Participant is
entitled by reason of Participant’s ownership of the Shares.
2. Time and Place of Purchase. The purchase and sale of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the execution of this Agreement by the parties, or on such other date as the
Company and Participant shall agree (the “Purchase Date”). On the Purchase Date,
the Company will issue a stock certificate registered in Participant’s name, or
uncertificated shares designated for the Participant in book entry form on the
records of the Company’s transfer agent, representing the Shares to be purchased
by Participant against payment of the purchase price therefor by Participant by
(a) check made payable to the Company, (b) cancellation of indebtedness of the
Company to Participant, (c) Participant’s personal services that the Committee
has determined have already been rendered to the Company and have a value not
less than aggregate par value of the Shares to be issued Participant, or (d) a
combination of the foregoing.
3. Restrictions on Resale. By signing this Agreement, Participant agrees not to
sell any Shares acquired pursuant to the Plan and this Agreement at a time when
applicable laws, regulations or Company or underwriter trading policies prohibit
exercise or sale. This restriction will apply as long as Participant is
providing service to the Company or a Subsidiary of the Company.
3.1 Repurchase Right on Termination. For the purposes of this Agreement, a
“Repurchase Event” shall mean an occurrence of one of the following:
(i) termination of Participant’s service, whether voluntary or involuntary and
with or without cause;
(ii) resignation, retirement or death of Participant; or
(iii) any attempted transfer by Participant of the Shares, or any interest
therein, in violation of this Agreement.
Upon the occurrence of a Repurchase Event, the Company shall have the right (but
not an obligation) to purchase the Shares of Participant at a price equal to the
Purchase Price per Share (the “Repurchase Right”). The Repurchase Right shall
lapse in accordance with the vesting schedule set forth in the Notice of
Restricted Stock Award. For purposes of this Agreement, “Unvested Shares” means
Stock pursuant to which the Company’s Repurchase Right has not lapsed.
3.2 Exercise of Repurchase Right. Unless the Company provides written notice to
Participant within 90 days from the date of termination of Participant’s service
to the Company that the Company does not intend to exercise its Repurchase Right
with respect to some or all of the Unvested Shares, the Repurchase Right shall
be deemed automatically exercised by the Company as of the 90th day following
such termination, provided that the Company may notify Participant that it is
exercising its Repurchase Right as of a date prior to such 90th day. Unless
Participant is otherwise notified by the Company pursuant to the preceding
sentence that the Company does not intend to exercise its Repurchase Right as to
some or all of the Unvested Shares, execution of this Agreement by Participant
constitutes written notice to Participant of the Company’s intention to exercise
its Repurchase Right with respect to all Unvested Shares to which such
Repurchase Right applies at the time of Termination of Participant. The Company,
at its choice, may satisfy its payment obligation to Participant with respect to
exercise of the Repurchase Right by either (A) delivering a check to Participant
in the amount of the purchase price for the Unvested Shares being repurchased,
or (B) in the event Participant is indebted to the Company, canceling an amount
of such indebtedness equal to the purchase price for the Unvested Shares being
repurchased, or (C) by a combination of (A) and (B) so that the combined payment
and cancellation of indebtedness equals such purchase price. In the event of any
deemed automatic exercise of the Repurchase Right by canceling an amount of such
indebtedness equal to the purchase price for the Unvested Shares





--------------------------------------------------------------------------------




being repurchased, such cancellation of indebtedness shall be deemed
automatically to occur as of the 90th day following termination of Participant’s
employment or consulting relationship unless the Company otherwise satisfies its
payment obligations. As a result of any repurchase of Unvested Shares pursuant
to the Repurchase Right, the Company shall become the legal and beneficial owner
of the Unvested Shares being repurchased and shall have all rights and interest
therein or related thereto, and the Company shall have the right to transfer to
its own name the number of Unvested Shares being repurchased by the Company,
without further action by Participant.
3.3 Acceptance of Restrictions. Acceptance of the Shares shall constitute
Participant’s agreement to such restrictions and the legending of his or her
certificates or the notation in the Company’s direct registration system for
stock issuance and transfer of such restrictions and accompanying legends set
forth in Section 4.1 with respect thereto. Notwithstanding such restrictions,
however, so long as Participant is the holder of the Shares, or any portion
thereof, he or she shall be entitled to receive all dividends declared on and to
vote the Shares and to all other rights of a stockholder with respect thereto.
3.4 Non-Transferability of Unvested Shares. In addition to any other limitation
on transfer created by applicable securities laws or any other agreement between
the Company and Participant, Participant may not transfer any Unvested Shares,
or any interest therein, unless consented to in writing by a duly authorized
representative of the Company. Any purported transfer is void and of no effect,
and no purported transferee thereof will be recognized as a holder of the
Unvested Shares for any purpose whatsoever. Should such a transfer purport to
occur, the Company may refuse to carry out the transfer on its books, set aside
the transfer, or exercise any other legal or equitable remedy. In the event the
Company consents to a transfer of Unvested Shares, all transferees of Shares or
any interest therein will receive and hold such Shares or interest subject to
the provisions of this Agreement, including, insofar as applicable, the
Repurchase Right. In the event of any purchase by the Company hereunder where
the Shares or interest are held by a transferee, the transferee shall be
obligated, if requested by the Company, to transfer the Shares or interest to
the Participant for consideration equal to the amount to be paid by the Company
hereunder. In the event the Repurchase Right is deemed exercised by the Company,
the Company may deem any transferee to have transferred the Shares or interest
to Participant prior to their purchase by the Company, and payment of the
purchase price by the Company to such transferee shall be deemed to satisfy
Participant’s obligation to pay such transferee for such Shares or interest, and
also to satisfy the Company’s obligation to pay Participant for such Shares or
interest.
3.5 Assignment. The Repurchase Right may be assigned by the Company in whole or
in part to any persons or organization.
4. Restrictive Legends and Stop Transfer Orders.
4.1 Legends. The certificate or certificates or book entry or book entries
representing the Shares shall bear or be noted by the Company’s transfer agent
with the following legend (as well as any legends required by applicable state
and federal corporate and securities laws):
THE SHARES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.
4.2 Stop-Transfer Notices. Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
4.3 Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as the owner or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.
5. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without cause.
6. Miscellaneous.
6.1 Acknowledgement. The Company and Participant agree that the Restricted
Shares are granted under and governed by the Notice, this Agreement and by the
provisions of the Plan (incorporated herein by reference). Participant: (i)
acknowledges receipt of a copy of the Plan and the Plan prospectus, (ii)
represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the Restricted Shares subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.





--------------------------------------------------------------------------------




6.2 Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
6.3 Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
6.4 Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of California, without giving effect to
principles of conflicts of law.
6.5 Construction. This Agreement is the result of negotiations between and has
been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.
6.6 Notices. Any notice to be given under the terms of the Plan shall be
addressed to the Company in care of its principal office, and any notice to be
given to the Participant shall be addressed to such Participant at the address
maintained by the Company for such person or at such other address as the
Participant may specify in writing to the Company.
6.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall he deemed an original and all of which together shall
constitute one instrument.
6.8 U.S. Tax Consequences. Upon vesting of Shares, Participant will include in
taxable income the difference between the fair market value of the vesting
Shares, as determined on the date of their vesting, and the price paid for the
Shares. This will be treated as ordinary income by Participant and will be
subject to withholding by the Company when required by applicable law. In the
absence of an Election (defined below), the Company shall withhold a number of
vesting Shares with a fair market value (determined on the date of their
vesting) equal to the minimum amount the Company is required to withhold for
income and employment taxes. If Participant makes an Election, then Participant
must, prior to making the Election, pay in cash (or check) to the Company an
amount equal to the amount the Company is required to withhold for income and
employment taxes.
7. Section 83(b) Election. Participant hereby acknowledges that he or she has
been informed that, with respect to the purchase of the Shares, an election may
be filed by the Participant with the Internal Revenue Service, within 30 days of
the purchase of the Shares, electing pursuant to Section 83(b) of the Code to be
taxed currently on any difference between the purchase price of the Shares and
their Fair Market Value on the date of purchase (the “Election”). Making the
Election will result in recognition of taxable income to the Participant on the
date of purchase, measured by the excess, if any, of the Fair Market Value of
the Shares over the purchase price for the Shares. Absent such an Election,
taxable income will be measured and recognized by Participant at the time or
times on which the Company’s Repurchase Right lapses. Participant is strongly
encouraged to seek the advice of his or her own tax consultants in connection
with the purchase of the Shares and the advisability of filing of the Election.
PARTICIPANT ACKNOWLEDGES THAT IT IS SOLELY PARTICIPANT’S RESPONSIBILITY, AND NOT
THE COMPANY’S RESPONSIBILITY, TO TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF
THE CODE, EVEN IF PARTICIPANT REQUESTS THE COMPANY, OR ITS REPRESENTATIVE, TO
MAKE THIS FILING ON PARTICIPANT’S BEHALF.





--------------------------------------------------------------------------------






The parties have executed this Agreement as of the date first set forth above.
 
GREEN DOT CORPORATION
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
 
RECIPIENT:
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
Please Print Name
 
 
 
 
 
 








--------------------------------------------------------------------------------





RECEIPT
Green Dot Corporation hereby acknowledges receipt of (check as applicable):
o A check in the amount of $_____________
o The cancellation of indebtedness in the amount of $_____________
given by __________ as consideration for the book entry in the Participant’s
name or Certificate No. -________ for ________ shares of Class A Common Stock of
Green Dot Corporation
Dated: ____________________
Green Dot Corporation
 
 
 
By:
 
 
 
 
 
Its:
 
 








--------------------------------------------------------------------------------





RECEIPT AND CONSENT
The undersigned Participant hereby acknowledges the book entry in the
Participant’s name or receipt of a photocopy of Certificate No. -__________ for
____________shares of Class A Common Stock of Green Dot Corporation (the
“Company”).
The undersigned further acknowledges that the Secretary of the Company, or his
or her designee, is acting as escrow holder pursuant to the Restricted Stock
Agreement that Participant has previously entered into with the Company. As
escrow holder, the Secretary of the Company, or his or her designee, holds the
original of the aforementioned certificate issued in the undersigned’s name. To
facilitate any transfer of Shares to the Company pursuant to the Restricted
Stock Agreement, Participant has executed the attached Assignment Separate from
Certificate.
Dated: ________________________, 20___
 
 
 
Signature
 
 
 
 
 
Please Print Name
 
 








--------------------------------------------------------------------------------





STOCK POWER AND ASSIGNMENT
FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Agreement dated
as of ________________________, ___, [ COMPLETE AT THE TIME OF PURCHASE] (the
“Agreement”), the undersigned Participant hereby sells, assigns and transfers
unto ________________________, __________shares of the Class A Common Stock
$0.001, par value per share, of Green Dot Corporation, a Delaware corporation
(the “Company”), standing in the undersigned’s name on the books of the Company
represented hereby book entry or Certificate No(s). ___[COMPLETE AT THE TIME OF
PURCHASE] delivered herewith, and does hereby irrevocably constitute and appoint
the Secretary of the Company as the undersigned’s attorney-in-fact, with full
power of substitution, to transfer said stock on the books of the Company. THIS
ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND ANY EXHIBITS
THERETO.
Dated: ________________________, 20___
 
PARTICIPANT
 
 
 
(Signature)
 
 
 
(Please Print Name)

Instructions to Participant: Please do not fill in any blanks other than the
signature line. The purpose of this document is to enable the Company and/or its
assignee(s) to acquire the shares upon exercise of its “Repurchase Right” set
forth in the Agreement without requiring additional action by the Participant.







--------------------------------------------------------------------------------





GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
NOTICE OF STOCK BONUS AWARD
GRANT NUMBER:_____
Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Stock Bonus Award (the “Notice”).
Name:
 
 
 
 
 
Address:
 
 

You (“Participant”) have been granted an award of Shares under the Plan subject
to the terms and conditions of the Plan, this Notice, and the attached Stock
Bonus Award Agreement (the “Stock Bonus Agreement”) to the Plan.
Number of Shares:
 
 
 
 
 
Date of Grant:
 
 
 
 
 
Vesting Commencement Date:
 
 
 
 
 
Expiration Date:
 
The date on which all the Shares granted hereunder become vested, with earlier
expiration upon the Termination Date
 
 
 
Vesting Schedule:
 
Subject to the limitations set forth in this Notice, the Plan and the Stock
Bonus Agreement, the Shares will vest in accordance with the following schedule:
[INSERT VESTING SCHEDULE]

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the Stock Bonus Agreement or the
Plan changes the at-will nature of that relationship. You acknowledge that the
vesting of the Shares pursuant to this Notice is earned only by continuing
service as an Employee, Director or Consultant of the Company (to the vesting
applies). Participant also understands that this Notice is subject to the terms
and conditions of both the Stock Bonus Agreement and the Plan, both of which are
incorporated herein by reference. Participant has read both the Stock Bonus
Agreement and the Plan.
PARTICIPANT:
 
GREEN DOT CORPORATION
 
 
 
 
 
 
 
Signature:
 
 
 
By:
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
Its:
 
 








--------------------------------------------------------------------------------





GREEN DOT CORPORATION
STOCK BONUS AWARD AGREEMENT
2010 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
defined meanings in this Stock Bonus Agreement (the “Agreement”).
You have been granted a Stock Bonus Award (“Stock Bonus Award”) subject to the
terms, restrictions and conditions of the Plan, the Notice of Stock Bonus Award
(the “Notice”) and this Agreement.
1. Issuance. Stock Bonus Awards shall be issued in Shares, and the Company’s
transfer agent shall record ownership of such Shares in Participant’s name as
soon as reasonably practicable.
2. Stockholder Rights. Participant shall have no right to dividends or to vote
Shares until Participant is recorded as the holder of such Shares on the stock
records of the Company and its transfer agent.
3. No-Transfer. Unvested Shares, and unvested Stock Bonus Awards, and any
interest in either shall not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of by Participant or any person whose
interest derives from Participant’s interest. “Unvested Shares” are Shares that
have not yet vested pursuant to the terms of the vesting schedule set forth in
the Notice.
4. Termination. Upon Participant’s Termination for any reason, all Unvested
Shares shall immediately be forfeited to the Company, and all rights of
Participant to such Unvested Shares shall immediately terminate as of
Participant’s Termination Date. In case of any dispute as to whether Termination
has occurred, the Committee shall have sole discretion to determine whether such
Termination has occurred and the effective date of such Termination.
5. U.S. Tax Consequences. Upon vesting of Shares, Participant will include in
taxable income the difference between the fair market value of the vesting
Shares, as determined on the date of their vesting, and the price paid for the
Shares. This will be treated as ordinary income by Participant and will be
subject to withholding by the Company when required by applicable law. Before
any Shares subject to this Agreement are issued the Company shall withhold a
number of Shares with a fair market value (determined on the date the Shares are
issued) equal to the minimum amount the Company is required to withhold for
income and employment taxes. Upon disposition of the Shares, any subsequent
increase or decrease in value will be treated as short-term or long-term capital
gain or loss, depending on whether the Shares are held for more than one year
from the date of settlement.
6. Acknowledgement. The Company and Participant agree that the Stock Bonus Award
is granted under and governed by the Notice, this Agreement and by the
provisions of the Plan (incorporated herein by reference). Participant: (i)
acknowledges receipt of a copy of the Plan and the Plan prospectus, (ii)
represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the Stock Bonus Award subject to all of the
terms and conditions set forth herein and those set forth in the Plan, this
Agreement and the Notice.
7. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
8. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
9. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of California, without giving effect to
principles of conflicts of law.
10. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Purchaser’s service, for any
reason, with or without cause.





--------------------------------------------------------------------------------




By your signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this Stock Bonus Award is granted
under and governed by the terms and conditions of the Plan, the Notice and this
Agreement. Participant has reviewed the Plan, the Notice and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address.







--------------------------------------------------------------------------------





GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
NOTICE OF STOCK APPRECIATION RIGHT AWARD
GRANT NUMBER: _____
Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Stock Appreciation Right Award (the “Notice”).
 
 
 
Name:
 
 
 
 
 
Address:
 
 

You (the “Participant”) have been granted an award of Stock Appreciation Rights
(“SARs”) of the Company under the Plan subject to the terms and conditions of
the Plan, this Notice and the Stock Appreciation Right Award Agreement (the “SAR
Agreement”).
 
 
 
Grant Number:
 
 
 
 
 
Date of Grant:
 
 
 
 
 
Vesting Commencement Date:
 
 
 
 
 
Fair Market Value on Date of Grant
 
 
 
 
 
Total Number of Shares:
 
 
 
 
 
Expiration Date:
 
 

Post-Termination Exercise Period:
 
Voluntary or involuntary Termination (other than for Disability or Death) = 3
Months
 
 
Disability = 12 Months
 
 
Death = 12 Months
 
 
 
Vesting Schedule:
 
Subject to the limitations set forth in this Notice, the Plan and the Option
Agreement, the SAR will vest and may be exercised, in whole or in part, in
accordance with the following schedule: [INSERT VESTING SCHEDULE]

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the SAR Agreement or the Plan
changes the at-will nature of that relationship. You acknowledge that the
vesting of the SARs pursuant to this Notice is earned only by continuing service
as an Employee, Director or Consultant of the Company. You also understand that
this Notice is subject to the terms and conditions of both the SAR Agreement and
the Plan, both of which are incorporated herein by reference. You have read both
the SAR Agreement and the Plan.
PARTICIPANT:
 
GREEN DOT CORPORATION
 
 
 
 
 
 
 
Signature:
 
 
 
By:
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
Its:
 
 
 
 
 
 
 
 
 
Date:
 
 
 
Date:
 
 






--------------------------------------------------------------------------------





GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
STOCK APPRECIATION RIGHT AWARD AGREEMENT
Unless otherwise defined in this Stock Appreciation Right Award Agreement (the
“Agreement”), any capitalized terms used herein shall have the meaning ascribed
to them in the Green Dot Corporation (the “Company”) 2010 Equity Incentive Plan
(the “Plan”).
Participant has been granted Stock Appreciation Rights (“SARs”), subject to the
terms and conditions of the Plan, the Notice of Stock Appreciation Right Award
(the “Notice”) and this Agreement.
1. Vesting Rights. Subject to the applicable provisions of the Plan and this
Agreement, this SAR may be exercised, in whole or in part, in accordance with
the schedule set forth in the Notice.
2. Termination Period.
(a) General Rule. Except as provided below, and subject to the Plan, this SAR
may be exercised for 3 months after termination of Participant’s employment with
the Company. In no event shall this SAR be exercised later than the Expiration
Date set forth in the Notice.
(b) Death; Disability. Unless provided otherwise in the Notice, upon the
termination of Participant’s service to the Company by reason of his or her
Disability or death, or if a Participant dies within three months of the
Termination Date, this SAR may be exercised for twelve months, provided that in
no event shall this SAR be exercised later than the Expiration Date set forth in
the Notice.
3. Grant of SAR. The Participant named in the Notice has been granted a SAR for
the number of Shares set forth in the Notice at the fair market value set forth
in the Notice. In the event of a conflict between the terms and conditions of
the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan shall prevail.
4. Exercise of SAR.
(a) Right to Exercise. This SAR is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice and the applicable provisions
of the Plan and this Agreement. In the event of Participant’s death, Disability
or Termination, the exercisability of the SAR is governed by the applicable
provisions of the Plan, the Notice and this Agreement.
(b) Method of Exercise. This SAR is exercisable by delivery of an exercise
notice (the “Exercise Notice”), which shall state the election to exercise the
SAR, the number of SARS to be exercised (the “Exercised SARs”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of the Company or other person designated by the Company. This SAR
shall be deemed to be exercised upon receipt by the Company of such fully
executed Exercise Notice.
(c) No Shares shall be issued pursuant to the exercise of this SAR unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Participant on the date the SAR is
exercised with respect to such Exercised Shares.
5. Non-Transferability of SAR. This SAR may not be transferred in any manner
other than by will or by the laws of descent or distribution or court order and
may be exercised during the lifetime of Participant only by the Participant
unless otherwise permitted by the Committee on a case-by-case basis. The terms
of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Participant.
6. Term of SAR. This SAR shall in any event expire on the expiration date set
forth in the Notice, which date is 10 years after the Date of Grant.
7. U.S. Tax Consequences. For Participants subject to U.S. income tax, some of
the federal tax consequences relating to this SAR, as of the date of this SAR,
are set forth below. All other Participants should consult a tax advisor for tax
consequences relating to this SAR in their respective jurisdiction. THIS SUMMARY
IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE. THE PARTICIPANT SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS SAR.
The Participant will incur federal ordinary income tax liability upon exercise
of the SAR. The Participant will be treated as having received compensation
income (taxable at ordinary income tax rates) equal to the excess, if any, of
the Fair Market Value of the Exercised Shares on the date of exercise over their
Fair Market Value on the date of grant. If the Participant is an Employee or a
former Employee, the Company will be required to withhold from his or her
compensation an amount equal to the minimum





--------------------------------------------------------------------------------




amount the Company is required to withhold for income and employment taxes or
collect from Participant and pay to the applicable taxing authorities an amount
in cash equal to a percentage of this compensation income at the time of
exercise, and may refuse to honor the exercise and refuse to deliver Shares if
such withholding amounts are not delivered at the time of exercise. If the
Participant holds the Shares received upon exercise of the SAR for at least one
year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.
8. Acknowledgement. The Company and Participant agree that the SAR is granted
under and governed by the Notice, this Agreement and by the provisions of the
Plan (incorporated herein by reference). Participant: (i) acknowledges receipt
of a copy of the Plan and the Plan prospectus, (ii) represents that Participant
has carefully read and is familiar with their provisions, and (iii) hereby
accepts the SAR subject to all of the terms and conditions set forth herein and
those set forth in the Plan and the Notice.
9. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
10. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Class Common Stock may be listed or quoted at the time of such
issuance or transfer.
11. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of California, without giving effect to
principles of conflicts of law.
12. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without cause.
By Participant’s signature and the signature of the Company’s representative on
the Notice, Participant and the Company agree that this SAR is granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing the Notice, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and the Agreement. Participant
further agrees to notify the Company upon any change in the residence address
indicated on the Notice.







--------------------------------------------------------------------------------





GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
GRANT NUMBER: _____
Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Unit Award (the “Notice”).
 
 
 
Name:
 
 
 
 
 
Address:
 
 

You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units) (hereinafter
“RSU Agreement”).
 
 
 
Number of RSUs:
 
 
 
 
 
Date of Grant:
 
 
 
 
 
Vesting Commencement Date:
 
 
 
 
 
Expiration Date:
 
The date on which settlement of all RSUs granted hereunder occurs, with earlier
expiration upon the Termination Date
 
 
 
Vesting Schedule:
 
Subject to the limitations set forth in this Notice, the Plan and the RSU
Agreement, the RSUs will vest in accordance with the following schedule:
 
 
[INSERT VESTING SCHEDULE]

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the RSU Agreement or the Plan
changes the at-will nature of that relationship. You acknowledge that the
vesting of the RSUs pursuant to this Notice is earned only by continuing service
as an Employee, Director or Consultant of the Company. You also understand that
this Notice is subject to the terms and conditions of both the RSU Agreement and
the Plan, both of which are incorporated herein by reference. Participant has
read both the RSU Agreement and the Plan.
PARTICIPANT:
 
GREEN DOT CORPORATION
 
 
 
 
 
 
 
Signature:
 
 
 
By:
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
Its:
 
 








--------------------------------------------------------------------------------





GREEN DOT CORPORATION
AWARD AGREEMENT (RESTRICTED STOCK UNITS) TO THE
2010 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
defined meanings in this Award Agreement (Restricted Stock Units) (the
“Agreement”).
You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this Agreement.
1. Settlement. Settlement of RSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of RSUs shall be in Shares.
2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right dividends or to vote such Shares.
3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.
4. No Transfer. The RSUs and any interest therein shall not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of.
5. Termination. If Participant’s service Terminates for any reason, all unvested
RSUs shall be forfeited to the Company forthwith, and all rights of Participant
to such RSUs shall immediately terminate. In case of any dispute as to whether
Termination has occurred, the Committee shall have sole discretion to determine
whether such Termination has occurred and the effective date of such
Termination.
6. U.S. Tax Consequences. Participant acknowledges that there will be tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
regarding Participant’s tax obligations prior to such settlement or disposition.
Upon vesting of the RSU, Participant will include in income the fair market
value of the Shares subject to the RSU. The included amount will be treated as
ordinary income by Participant and will be subject to withholding by the Company
when required by applicable law. Upon disposition of the Shares, any subsequent
increase or decrease in value will be treated as short-term or long-term capital
gain or loss, depending on whether the Shares are held for more than one year
from the date of settlement. Further, an RSU may be considered a deferral of
compensation that may be subject to Section 409A of the Code. Section 409A of
the Code imposes special rules to the timing of making and effecting certain
amendments of this RSU with respect to distribution of any deferred
compensation. You should consult your personal tax advisor for more information
on the actual and potential tax consequences of this RSU.
7. Acknowledgement. The Company and Participant agree that the RSUs are granted
under and governed by the Notice, this Agreement and the provisions of the Plan.
Participant: (i) acknowledges receipt of a copy of the Plan and the Plan
prospectus, (ii) represents that Participant has carefully read and is familiar
with their provisions, and (iii) hereby accepts the RSUs subject to all of the
terms and conditions set forth herein and those set forth in the Plan and the
Notice.
8. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
9. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
10. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of California, without giving effect to
principles of conflicts of law.





--------------------------------------------------------------------------------




11. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without cause.
By your signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this RSU is granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address.







--------------------------------------------------------------------------------





GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
NOTICE OF PERFORMANCE SHARES AWARD
GRANT NUMBER: _____
Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Performance Shares Award (the “Notice”).
 
 
 
Name:
 
 
 
 
 
Address:
 
 

You (“Participant”) have been granted an award of Performance Shares under the
Plan subject to the terms and conditions of the Plan, this Notice and the
attached Performance Shares Award Agreement (hereinafter “Performance Shares
Agreement”).
 
 
 
Number of Shares:
 
 
 
 
 
Date of Grant:
 
 
 
 
 
Vesting Commencement Date:
 
 
 
 
 
Expiration Date:
 
The date on which of all the Shares granted hereunder becomes vested, with
earlier expiration upon the Termination Date
 
 
 
Vesting Schedule:
 
Subject to the limitations set forth in this Notice, the Plan and the
Performance Shares Agreement, the Shares will vest in accordance with the
following schedule: [INSERT VESTING SCHEDULE]

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the Performance Shares Agreement
or the Plan changes the at-will nature of that relationship. You acknowledge
that the vesting pursuant to this Notice is earned only upon the applicable
certification of attainment of the requisite Performance Factors enumerated
above while still in service as an Employee, Director or Consultant of the
Company. You also understand that this Notice is subject to the terms and
conditions of both the Performance Shares Award Agreement and the Plan, both of
which are incorporated herein by reference. Participant has read both the
Performance Shares Agreement and the Plan.
PARTICIPANT:
 
GREEN DOT CORPORATION
 
 
 
 
 
 
 
Signature:
 
 
 
By:
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
Its:
 
 








--------------------------------------------------------------------------------





GREEN DOT CORPORATION
PERFORMANCE SHARES AGREEMENT TO THE
2010 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
defined meanings in this Performance Shares Agreement (the “Agreement”).
You have been granted a Performance Shares Award (“Performance Shares Award”)
subject to the terms, restrictions and conditions of the Plan, the Notice of
Performance Shares Award (“Notice”) and this Agreement.
1. Settlement. Performance Shares shall be settled in Shares and the Company’s
transfer agent shall record ownership of such Shares in Participant’s name as
soon as reasonably practicable after achievement of the Performance Factors
enumerated in the Notice.
2. Stockholder Rights. Participant shall have no right to dividends or to vote
Shares until Participant is recorded as the holder of such Shares on the stock
records of the Company and its transfer agent.
3. No-Transfer. Participant’s interest in this Performance Shares Award shall
not be sold, assigned, transferred, pledged, hypothecated, or otherwise disposed
of.
4. Termination. Upon Participant’s Termination for any reason, all of
Participant’s rights under the Plan, this Agreement and the Notice in respect of
this Award shall immediately terminate. In case of any dispute as to whether
Termination has occurred, the Committee shall have sole discretion to determine
whether such Termination has occurred and the effective date of such
Termination.
5. U.S. Tax Consequences. Participant acknowledges that there will be tax
consequences upon issuance of the Shares, and Participant should consult a tax
adviser regarding Participant’s tax obligations prior to such settlement or
disposition. Upon vesting of the Shares, Participant will include in income the
fair market value of the Shares. The included amount will be treated as ordinary
income by Participant and will be subject to withholding by the Company when
required by applicable law. Before any Shares subject to this Agreement are
issued the Company shall withhold a number of Shares with a fair market value
(determined on the date the Shares are issued) equal to the minimum amount the
Company is required to withhold for income and employment taxes. Upon
disposition of the Shares, any subsequent increase or decrease in value will be
treated as short-term or long-term capital gain or loss, depending on whether
the Shares are held for more than one year from the date of issuance.
6. Acknowledgement. The Company and Participant agree that the Performance
Shares Award is granted under and governed by the Notice, this Agreement and by
the provisions of the Plan (incorporated herein by reference). Participant: (i)
acknowledges receipt of a copy of the Plan and the Plan prospectus, (ii)
represents that Participant has carefully read and is familiar with their
provisions, and (iii) hereby accepts the Performance Shares Award subject to all
of the terms and conditions set forth herein and those set forth in the Plan,
this Agreement and the Notice.
7. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
8. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
9. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of California, without giving effect to
principles of conflicts of law.
10. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Purchaser’s service, for any
reason, with or without cause.





--------------------------------------------------------------------------------




By your signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this Performance Shares Award is
granted under and governed by the terms and conditions of the Plan, the Notice
and this Agreement. Participant has reviewed the Plan, the Notice and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of the Plan, the Notice and this Agreement. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan, the Notice and this
Agreement. Participant further agrees to notify the Company upon any change in
Participant’s residence address.







--------------------------------------------------------------------------------





GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
NOTICE OF PERFORMANCE- BASED RESTRICTED STOCK UNIT AWARD
GRANT NUMBER: __________


Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Unit Award (the “Notice”).
Name:
[NAME]

Address:    
You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units) (hereinafter
“RSU Agreement”).
Number of RSUs:
(maximum and target)
[MAXIMUM NUMBER] ([TARGET NUMBER])    

Date of Grant:                                
Vesting Commencement Date:
____                        

Expiration Date:
The date on which settlement of all RSUs granted hereunder occurs, with earlier
expiration upon the Termination Date

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the RSU
Agreement, the RSUs will vest in accordance with the schedule set forth on
Exhibit A based on performance during the period beginning [DATE] and ending
[DATE].

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the RSU Agreement or the Plan
changes the at-will nature of that relationship. You acknowledge that the
vesting of the RSUs pursuant to this Notice is earned only by continuing service
as an Employee, Director or Consultant of the Company. You also understand that
this Notice is subject to the terms and conditions of both the RSU Agreement and
the Plan, both of which are incorporated herein by reference. Participant has
read both the RSU Agreement and the Plan.
PARTICIPANT:
 
GREEN DOT CORPORATION
 
 
 
 
 
 
 
Signature:
 
 
 
By:
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
Its:
 
 










--------------------------------------------------------------------------------





GREEN DOT CORPORATION
AWARD AGREEMENT (RESTRICTED STOCK UNITS) TO THE
2010 EQUITY INCENTIVE PLAN


Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
defined meanings in this Award Agreement (Restricted Stock Units) (the
“Agreement”).
You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this Agreement.
1.Settlement. Settlement of RSUs shall be made (i) within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice or
(ii) by March 15th of the year following the year to which the performance
period relates. Settlement of RSUs shall be in Shares.
2.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right dividends or to vote such Shares.
3.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.
4.    No Transfer. The RSUs and any interest therein shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of.
5.    Termination. If Participant’s service Terminates for any reason, all
unvested RSUs shall be forfeited to the Company forthwith, and all rights of
Participant to such RSUs shall immediately terminate. In case of any dispute as
to whether Termination has occurred, the Committee shall have sole discretion to
determine whether such Termination has occurred and the effective date of such
Termination.
6.    U.S. Tax Consequences. Participant acknowledges that there will be tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
regarding Participant’s tax obligations prior to such settlement or disposition.
Upon vesting of the RSU, Participant will include in income the fair market
value of the Shares subject to the RSU. The included amount will be treated as
ordinary income by Participant and will be subject to withholding by the Company
when required by applicable law. Upon disposition of the Shares, any subsequent
increase or decrease in value will be treated as short-term or long-term capital
gain or loss, depending on whether the Shares are held for more than one year
from the date of settlement. Further, an RSU may be considered a deferral of
compensation that may be subject to Section 409A of the Code. Section 409A of
the Code imposes special rules to the timing of making and effecting certain
amendments of this RSU with respect to distribution of any deferred
compensation. You should consult your personal tax advisor for more information
on the actual and potential tax consequences of this RSU.
7.    Acknowledgement. The Company and Participant agree that the RSUs are
granted under and governed by the Notice, this Agreement and the provisions of
the Plan. Participant: (i) acknowledges receipt of a copy of the Plan and the
Plan prospectus, (ii) represents that Participant has carefully read and is
familiar with their provisions, and (iii) hereby accepts the RSUs subject to all
of the terms and conditions set forth herein and those set forth in the Plan and
the Notice.
8.    Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
9.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.





--------------------------------------------------------------------------------




10.    Governing Law; Severability. If one or more provisions of this Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(i) such provision shall be excluded from this Agreement, (ii) the balance of
this Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.
11.    Recoupment.    This Policy is subject to the terms and conditions of the
Compensation Recovery Policy adopted by the Committee in April 2017, as it may
be amended from time to time, and any of the Company’s other applicable
recoupment or clawback policies (as previously adopted, and as may be amended or
restated from time to time).  Notwithstanding the foregoing, the Company may, in
its sole discretion, implement any recoupment or clawback policies or make any
changes to any of the Company’s existing recoupment or clawback policies, as the
Company deems necessary or advisable in order to comply with applicable law or
regulatory guidance (including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act).
12.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without cause.
By your signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this RSU is granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address.







--------------------------------------------------------------------------------




Exhibit A
Vesting Schedule
Performance-Based Restricted Stock Unit (“PRSU”) Grant






Terms not otherwise defined in this Exhibit A shall have the meaning ascribed to
them in the Plan or the form of agreement underlying each PRSU grant, as
applicable.


You can earn the PRSUs based on the Company’s performance in achieving relative
total shareholder return (“TSR”) over a [NUMBER]-year period, [DATE] to [DATE],
with relative TSR being measured at the end of year [NUMBER] (with such
measurements being years one through [NUMBER] for the measurement period, with
such [NUMBER]-year period described as the Vesting Schedule in the Notice of
Grant and hereafter referred to as the “Performance Period”). Determination of
relative TSR at the end of the Performance Period will be made by the Company’s
Compensation Committee (with such determination to be made not later than March
15 of the year following the last year of the Performance Period).


The Shares subject to the PRSU shall be earned and vest at end of the [__
st/nd/rd/th] year of the Performance Period and will range from [__]% to [__]%
of the Target Long Term Incentive Grant as follows: [INSERT VESTING SCHEDULE].


Your earned PRSU award (if any) shall be equal to the Target Long Term Incentive
Grant multiplied by the relative TSR factor for the Performance Period after
completion thereof, as reviewed and approved by the Committee. The TSR factor
will be as follows based on the Company’s [NUMBER]-year performance (with TSR
measurements being made at the end of the [NUMBER] year of the Performance
Period, measuring years one through [NUMBER]) as measured against the
[NUMBER]-year performance of the companies comprising the [INDEX NAME] over the
same period (with the [INDEX NAME] being comprised of those companies that make
up the [INDEX NAME] at the end of the Performance Period): [INSERT VESTING
SCHEDULE]. TSR performance versus the [INDEX NAME] will be calculated as the
30-trading day average of the Company’s stock price as calculated at the
beginning of the applicable Performance Period and end of the applicable
Performance Period. For this PRSU, a [threshold relative TSR at the [__]th
percentile of the [INDEX NAME] would result in a TSR factor of [NUMBER], a]
target relative TSR at the [__]th percentile of the [INDEX NAME] would result in
a TSR factor of [NUMBER], a maximum relative TSR at or above the [__]th
percentile of the [INDEX NAME] would trigger a TSR factor of [NUMBER].


In no event shall more than the number of PRSUs set forth in the Notice of Grant
be eligible to be earned pursuant to this Agreement and the Notice of Grant. For
purposes of clarity, no PRSUs will be earned until the end of the Performance
Period and no PRSUs shall become earned unless you are employed by the Company
on the last day of the Performance Period, in each case subject to the Company’s
Corporate Transaction Policy (which may then be in effect).


Notwithstanding the foregoing, in the event of a Corporate Transaction the PRSU
shall convert to a time-based vesting schedule, and the number of PRSUs that
will vest at the end of the Performance Period on [DATE] will be that number
that would have otherwise vested had the “target” level of performance been
obtained (subject to your continued employment (but in each case subject to the
Company’s Corporate Transaction Policy (which may then be in effect)).


“Target Long Term Incentive Grant” means the number of shares of Common Stock
associated with the PRSU grant as determined by the Committee, and as set forth
in the notice of grant as being the “target” number of PRSUs.


“TSR” means, at the beginning of the Performance Period, one share of Company’s
Common Stock is invested at the beginning average price (and for purposes
hereof, the average price is the 30-trading day average Company stock price at
the beginning of the Performance Period). Every dividend is deemed reinvested in
the Company's Common Stock. When a cash dividend is paid, the cash dividend is
divided by the closing stock price on that day to calculate the fractional
number of Company shares received upon reinvestment of the dividend. This
process of deemed reinvestment continues for each dividend paid prior to the end
of the Performance Period. At the end of the Performance Period, the fair market
value ("FMV") of the accumulated shares (at the ending average price, which for
purposes hereof is the 30-trading day average Company’s stock price at the end
of the Performance Period) is compared to the FMV of the share at the beginning
of the Performance Period (determined in accordance with the first sentence
hereof) to determine TSR.







--------------------------------------------------------------------------------




“relative TSR” means the Company’s TSR at the beginning and end of the
[NUMBER]-year performance period relative to the TSR of the companies that
comprise the [INDEX NAME].





--------------------------------------------------------------------------------





GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
NOTICE OF PERFORMANCE- BASED RESTRICTED STOCK UNIT AWARD
GRANT NUMBER: __________


Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Unit Award (the “Notice”).
Name:
[NAME]

Address:    
You ( you or “Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units) (hereinafter
“RSU Agreement”).
Number of RSUs:
[MAXIMUM NUMBER] ([TARGET NUMBER])    

Date of Grant:                                
Vesting Commencement Date:
N/A                            

Expiration Date:
The date on which settlement of all RSUs granted hereunder occurs, with earlier
expiration upon the Termination Date

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the RSU
Agreement, the RSUs will vest in accordance with the schedule set forth on
Exhibit A.

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the RSU Agreement or the Plan
changes the at-will nature of that relationship. You acknowledge that the
vesting of the RSUs pursuant to this Notice is earned only by continuing service
as an Employee, Director or Consultant of the Company. You also understand that
this Notice is subject to the terms and conditions of both the RSU Agreement and
the Plan, both of which are incorporated herein by reference. Participant has
read both the RSU Agreement and the Plan.
PARTICIPANT:
 
GREEN DOT CORPORATION
 
 
 
 
 
 
 
Signature:
 
 
 
By:
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
Its:
 
 








--------------------------------------------------------------------------------





GREEN DOT CORPORATION
AWARD AGREEMENT (RESTRICTED STOCK UNITS) TO THE
2010 EQUITY INCENTIVE PLAN


Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
defined meanings in this Award Agreement (Restricted Stock Units) (the
“Agreement”).
You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this Agreement.
1.Settlement. Settlement of RSUs shall be made (i) within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice or
(ii) by March 15th of the year following the Performance Period. Settlement of
RSUs shall be in Shares.
2.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right dividends or to vote such Shares.
3.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.
4.    No Transfer. The RSUs and any interest therein shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of.
5.    Termination. If Participant’s service Terminates for any reason, all
unvested RSUs shall be forfeited to the Company forthwith, and all rights of
Participant to such RSUs shall immediately terminate. In case of any dispute as
to whether Termination has occurred, the Committee shall have sole discretion to
determine whether such Termination has occurred and the effective date of such
Termination.
6.    U.S. Tax Consequences. Participant acknowledges that there will be tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
regarding Participant’s tax obligations prior to such settlement or disposition.
Upon vesting of the RSU, Participant will include in income the fair market
value of the Shares subject to the RSU. The included amount will be treated as
ordinary income by Participant and will be subject to withholding by the Company
when required by applicable law. Upon disposition of the Shares, any subsequent
increase or decrease in value will be treated as short-term or long-term capital
gain or loss, depending on whether the Shares are held for more than one year
from the date of settlement. Further, an RSU may be considered a deferral of
compensation that may be subject to Section 409A of the Code. Section 409A of
the Code imposes special rules to the timing of making and effecting certain
amendments of this RSU with respect to distribution of any deferred
compensation. You should consult your personal tax advisor for more information
on the actual and potential tax consequences of this RSU.
7.    Acknowledgement. The Company and Participant agree that the RSUs are
granted under and governed by the Notice, this Agreement and the provisions of
the Plan. Participant: (i) acknowledges receipt of a copy of the Plan and the
Plan prospectus, (ii) represents that Participant has carefully read and is
familiar with their provisions, and (iii) hereby accepts the RSUs subject to all
of the terms and conditions set forth herein and those set forth in the Plan and
the Notice.
8.    Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
9.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.





--------------------------------------------------------------------------------




10.    Governing Law; Severability. If one or more provisions of this Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(i) such provision shall be excluded from this Agreement, (ii) the balance of
this Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.
11.    Recoupment.    This Policy is subject to the terms and conditions of the
Compensation Recovery Policy adopted by the Committee in April 2017, as it may
be amended from time to time, and any of the Company’s other applicable
recoupment or clawback policies (as previously adopted, and as may be amended or
restated from time to time).  Notwithstanding the foregoing, the Company may, in
its sole discretion, implement any recoupment or clawback policies or make any
changes to any of the Company’s existing recoupment or clawback policies, as the
Company deems necessary or advisable in order to comply with applicable law or
regulatory guidance (including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act).
12.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without cause.
By your signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this RSU is granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address.







--------------------------------------------------------------------------------




Exhibit A
Vesting Schedule
Performance-Based Restricted Stock Unit (“PRSU”) Grant
[NAME] PRSU Grant, dated [DATE]


Terms not otherwise defined in this Exhibit A shall have the meaning ascribed to
them in the Plan or the form of agreement underlying each PRSU grant, as
applicable.


The Shares subject to the PRSU shall vest in [INSERT VESTING SCHEDULE] based
upon achievement of the applicable targets as set forth in the EPS Table below
for Earnings Per Share for the Performance Period. The determination of whether
such Earnings Per Share target has been satisfied will be made by the Company’s
Compensation Committee of the Board (with such determination to be made not
later than [DATE]).


EPS Table



Earnings Per Share Target
Percentage Target PRSUs to Vest
Less than [__]% of Goal*
[__]%
[__]% of Goal*
[__]%
[__]% of Goal*
[__]%
[__]% of Goal*
[__]%
[__]% of Goal*
[__]%
[__]% of Goal*
[__]%

____
* Rounded to the nearest cent


Upon achieving the applicable Earnings Per Share Target (as determined and
certified by the Company’s Compensation Committee) in the EPS Table above,
[NUMBER] percent ([__]%) of the Percentage Target PRSUs shall vest upon the date
of certification by the Company’s Compensation Committee of the Earnings Per
Share generated by the Company for the Performance Period, and the remaining
[NUMBER] percent ([__]%) of the Shares subject to the PRSU shall vest [INSERT
VESTING SCHEDULE] such that all Shares subject to the PRSU shall be fully vested
on [DATE] (subject to your continued employment (but in each case subject to the
Company’s Corporate Transaction Policy (which may then be in effect)).


[If the Earnings Per Share Target is less than [__]% of Goal or you are not
employed by the Company as of the end of the Performance Period, then no Shares
subject to this PRSU shall vest and all unvested PRSUs shall be forfeited to the
Company forthwith, and all rights of Participant to the PRSU shall immediately
terminate.]


Notwithstanding the foregoing, in the event of a Corporate Transaction prior to
completion of the Performance Period the PRSU shall convert to a time-based
vesting schedule with any then unvested and nonforfeited PRSUs vesting ratably
on each [DATE] (subject to your continued employment (but in each case subject
to the Company’s Corporate Transaction Policy (which may then be in effect)).
The number of PRSUs that shall convert to a time based vesting schedule upon a
Corporate Transaction shall be the Target PRSUs.


Definitions/Principles


“Earnings Per Share” will be calculated as non-GAAP EPS (as defined below) [and
shall exclude the impact of Shares repurchased by the Company in calendar year
[YEAR]].


“Earnings Per Share Target” is the applicable dollar amount derived from the
calculation in the EPS Table above.


“Goal” means the amount of non-GAAP EPS that the Compensation Committee
determined on the Date of Grant as the goal under this PRSU and has communicated
to the Participant upon notifying the Participant of this PRSU award.


“Non-GAAP EPS” means GAAP net income for the year ending [DATE] reflected in
Green Dot’s consolidated statements of income excluding [INSERT DESCRIPTION OF
NON-GAAP ADJUSTMENTS], divided by the diluted weighted-





--------------------------------------------------------------------------------




average shares issued and outstanding for the year ending [DATE] reflected in
Green Dot’s consolidated statements of income.
   
“Percentage Target PRSUs” means the Target PRSUs multiplied by the percentage
set forth in the EPS Table above in the column captioned “Percentage Target
PRSUs to Vest” that corresponds to the Earnings Per Share Target that the
Company’s Compensation Committee determines and certifies as provided above. To
the extent the Compensation Committee determines and certifies that the Earnings
Per Share generated by the Company for the Performance Period is in between
Earnings Per Share Targets, the percentage to be used to calculate the
Percentage Target PRSUs shall be determined by the Compensation Committee
through interpolation.


“Performance Period” means [DATE] through [DATE].


“Target PRSUs” means the number of shares of Common Stock associated with the
PRSU grant as determined by the Compensation Committee, and as set forth in the
notice of grant as being the “target” number of PRSUs.





